DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed on 01/28/2021.
Claims 1, 5-12, 16-17, 19, and 21 are pending for examination. Applicant amends claims 1, 5, 12, and 21. The amendments have been fully considered and entered.


Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant’s arguments, see Remarks, filed 06/08/2020, with respect to the rejection of claims 1 and 12 under 35 U.S.C. § 103 have been fully considered but are not persuasive. 
 The following are applicant arguments recited in the Remarks followed by Examiner's response:
a.	Applicant argues that paragraph 0063 of the present application “does not support the proposition that all cyclic interconnections of logic elements are non-algebraic; it merely states that some can be.” Furthermore, applicant submits that “cyclic arrangements provide non-algebraic interconnections when they ‘hav[e] equivalent input/output relationships as non-cyclic (acyclic) implementations.’ This can be seen in FIGS 8A and 8B by noting that the output of G6 is the same in both Fig. 8A and 8B.” (Remarks, pg. 6). 
Examiner agrees that paragraph 0063 of the present application states that not all cyclic interconnections of logic elements are non-algebraic. However, examiner respectfully submits that Shamsi’s cyclic logic locking circuit seen in the right portion of Fig. 6 (pg. 177) qualifies as a non-algebraic interconnection of elements because it reasonably has “equivalent input/output relationships as non-cyclic (acyclic) 0 and the output w3 of the left portion of Fig. 6 is equivalent to the input w0 and the output w3 of the right portion. It is evident that the right circuit of Fig. 6 produces an equivalent input-output relationship of the left circuit of Fig. 6 (i.e., non-cyclic implementation), therefore, Fig. 6 of Shamsi reads on the amended limitation “that produce an equivalent input/output relationship of a non-cyclic connection of logic elements” as seen in amended claims 1, 12, and 21. Furthermore, while applicant’s specification does not give the specific example regarding the output of G6 seen in Figs. 8A and 8B as argued by applicant, examiner submits that Fig. 6 of Shamsi shows this as well. For example, output w1 is the same in both the left circuit and the right circuit of Fig. 6. 
b. 	Furthermore, applicant argues that Shamsi relies upon the mux elements k0 and k1 to obscure the logic elements of the circuit (Remarks, pg. 7).
Examiner disagrees. While Shamsi uses additional mux elements for obscuring the circuit, examiner submits that section 4, 4.1, and 4.2 of Shamsi points out that adding edges (wires) to the design (i.e., adding the cyclic interconnection) creates obscurity by itself (see section 4). Therefore, Shamsi does not necessarily rely on the mux elements to obscure the logic elements of the circuit.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the comma after the semicolon in line 11 should be deleted.  Appropriate correction is required.

Examiner Note
The subject-matter of claims 1, 12 and 21 comprises the following limitation: providing the cryptographic function as a plurality of interconnected logic elements, the interconnection of the plurality of logic elements being comprised of non-algebraic interconnection of logic elements and algebraic interconnection of logic elements having obfuscated boundaries between the at least one input and output.
This feature does not appear to be supported in the priority provisional application 62/432,830 filed on 12/12/2016. Therefore, the limitation will be examined having the priority date of the instant application, which is 12/12/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mooij et al. (US 20170024585 A1; hereinafter “Mooij”) in view of Shamsi et al. (“Cyclic Obfuscation for Creating SAT-Unresolvable Circuits”, GREAT LAKES SYMPOSIUM ON VLSI 2017, ACM, 10 May 2017 (2017-05-10), pages 173-178; hereinafter “Shamsi”), included in the IDS filed 11/19/2018.
As per claims 1, 12, and 21, Mooij discloses: a method and apparatus for providing digital signal security comprising: 
a processor (Mooij, [0075], processor 208); 
a memory (Mooij, [0075], memory 206), communicatively coupled to the processor, the memory storing instructions comprising instructions for:
generating at least one output from at least one input according to a secret that uses a white-box implementation of a cryptographic function (Mooij, [0091] and Fig. 4a, output 470 is generated from input 420 according to secret data (such as a cryptographic key), wherein logic 440 implements a security-related operation (i.e., a cryptographic function), [0099], implemented in a white-box environment); and
providing the cryptographic function as a plurality of interconnected logic elements (Mooij, [0091], logic 440 comprises modules which comprises a collection of hardware components such as gates).
While Mooij discloses the cryptographic function as a plurality of interconnected logic elements (Mooij, [0091]), Mooij does not explicitly disclose, however, Shamsi teaches or suggests: the interconnection of the plurality of logic elements being comprised of non-algebraic interconnection of logic elements and algebraic interconnection of logic elements having obfuscated boundaries between the at least one input and output (Shamsi, pgs. 176-177 section 4 and Fig. 6, the circuit shown in Fig. 6 comprises the non-algebraic interconnection portion which includes the feedback loop from the output w3 back to the input of the circuit and the algebraic interconnection portion which includes gates (g1, g2, and g3) that have obfuscated boundaries (see pg. 
wherein the non-algebraic interconnected logic elements comprises a cyclic connection of at least a portion of the plurality of interconnected logic elements that produces an equivalent input-output relationship of a non-cyclic connection of logic elements (Shamsi, pgs. 176-177 section 4 and Fig. 6, the right circuit of Fig. 6 is a cyclic logic locking circuit (i.e., cyclic connection) where the input w0 and the output w3 of the left circuit (i.e., non-cyclic implementation) of Fig. 6 is equivalent to the input w0 and the output w3 of the right portion, therefore, the right circuit of Fig. 6 produces an equivalent input-output relationship of the left circuit of Fig. 6); and 
wherein the logic elements are Boolean circuit gates (Shamsi, pgs. 176-177 section 4 and Fig. 6, the cyclic logic locking circuit comprises Boolean hardware circuit gates).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Mooij to include the interconnected logic elements being comprised of a non-algebraic cyclic interconnection of logic elements and an algebraic interconnection of logic element having obfuscated boundaries between the at least one of the operations as taught by Shamsi for the benefit of thwarting a Boolean Satisfiability (SAT) attacks based on creating interconnection cyclic obscurity with very low performance and area overhead (Shamsi, pg. 177 section 6).

As per claim 5, claim 1 is incorporated and the modified Mooij discloses: wherein the each of the logic elements are implemented by associated lookup table (Mooij, [0131], logical elements associated with a lookup table).  

Claims 6-9, 11, and 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mooij, Shamsi, and further in view of Norman (“Algorithms for White-box Obfuscation Using Randomized Subcircuit Selection and Replacement”, 27 March 2008, Air Force Institute of Technology; hereinafter “Norman”).
As per claims 6 and 16, claims 1 and 12 are incorporated, respectively, and the modified Mooij does not disclose, however, Norman teaches or suggests: wherein the cryptographic function is implemented by a subset (S) of the plurality of interconnected logic elements (Norman, pg. 42 Fig. 4.2 and related paragraphs, Fig. 4.2(a) shows selecting a subcircuit (in red) which includes interconnected logic elements common to at least two of the operations).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include a subset of the logic elements common to at least two of the operations as taught by Norman for the benefit of obfuscating combinational Boolean circuits via iterative subcircuit selection and replacement, resulting in protection of sensitive software (Norman, pgs. 1-2 and pg. 32 ¶1).

As per claims 7 and 17, claims 6 and 16 are incorporated, respectively, and the modified Mooij does not disclose, however, Norman teaches or suggests: wherein the subset (S) of the plurality of interconnected logic elements is defined by: slicing a graph of the plurality of interconnected logic elements into the subset (s) of the plurality of interconnected logic elements (Norman, pg. 42 Fig. 4.2 and related paragraphs, Fig. 4.2(a) shows a graph of a circuit and selecting a subcircuit (in red) which includes interconnected logic elements); and 
converting the subset (S) into a logic element having a fan-in equal to a number of inputs to the slice (Norman, pg. 42 Fig. 4.2 and related paragraphs, the subcircuit (in red) is replaced/converted with/to a new subcircuit Crep, pg. 37 ¶1, wherein the fan-in is accounted for).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include selecting a subcircuit and replacing/converting the subcircuit as taught by Norman for the benefit of obfuscating combinational Boolean circuits via iterative subcircuit selection and replacement, resulting in protection of sensitive software (Norman, pgs. 1-2 and pg. 32 ¶1).
28 Docket: ARR01271 
 As per claim 8, claim 7 is incorporated, respectively, and the modified Mooij does not explicitly disclose, however, Shamsi teaches or suggests: wherein each of the plurality of interconnected logic elements are Boolean hardware circuit gates (Shamsi, pgs. 176-177 section 4 and Fig. 6, the cyclic logic locking circuit comprises Boolean hardware circuit gates).  

  
As per claims 9 and 19, claims 7 and 17 are incorporated, respectively, and the modified Mooij discloses: wherein the each of the plurality of interconnected logic elements are implemented by an associated lookup table (Mooij, [0131], logical elements associated with a lookup table).    

As per claim 11, claim 1 is incorporated and the modified Mooij does not explicitly disclose, however, Norman teaches or suggests: wherein the plurality of interconnected logic elements is a randomized plurality of interconnected logic elements, randomized by: generating a non-randomized plurality of interconnected logic elements C1 for computing the cryptographic function (Norman, pg. 25 ¶1-2 and pg. 42, Fig. 4.2, the original circuit is a non-randomized plurality of interconnected logic elements for computing at least two operations); 
performing at least one of the following on the non-randomized plurality of interconnected logic elements C1 to generate the randomized plurality of interconnected logic elements: introduction of a variable to the non-randomized plurality of interconnected logic elements C1; permutation of a variable of the non-randomized 1;29 Docket: ARR01271deletion of a logic element of the non-randomized plurality of interconnected logic elements C1, the deleted logic element being an input gate having all outgoing edges removed and assigned to another input gate of the plurality of interconnected logic elements C1; and substitution of a logic gate of the plurality of interconnected logic elements C1 by a second interconnection of logic elements C2 (Norman, pg. 25 ¶2 and pg. 42, Fig. 4.2, selecting a subset of the circuit’s gates and substituting it with a random, semantically equivalent, subcircuit replacement. The original subcircuit is removed from the circuit, and the replacement subcircuit is inserted in its place).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include selecting a subcircuit and replacing/converting the subcircuit as taught by Norman for the benefit of obfuscating combinational Boolean circuits via iterative subcircuit selection and replacement, resulting in protection of sensitive software (Norman, pgs. 1-2 and pg. 32 ¶1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mooij, Shamsi, Norman, and further in view of Bourn et al. "APPROXIMATE MAL’TSEV OPERATIONS", Theory and Applications of Categories, Vol. 21, No. 8, 2008, pp. 152–171; hereinafter “Bourn”).
As per claim 10, claim 1 is incorporated and the modified Mooij does not disclose, however Norman teaches or suggests: wherein the plurality of interconnected logic elements is randomized by performing a plurality of operations on a non-
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include selecting a subcircuit and replacing/converting the subcircuit as taught by Norman for the benefit of obfuscating combinational Boolean circuits via iterative subcircuit selection and replacement, resulting in protection of sensitive software (Norman, pgs. 1-2 and pg. 32 ¶1).
The modified Mooij does not explicitly teach, however, Bourn teaches or suggests: performing the Mal’tsev superposition operation (Bourn, Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Mooij to include performing the Mal’tsev superposition operation as taught by Bourn because it is a simple substitution of one known element for another to obtain predictable results (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art. 

Zhou et al. (“CycSAT: SAT-Based Attack on Cyclic Logic Encryptions”) discloses the use of cyclic logic encryption as a proposed circuit obfuscation technique in hardware security (see Abstract).
Gange et al. (“Four-Valued Reasoning and Cyclic Circuits”) discloses the use of cycles in a logic circuit being advantageous by reducing the number of gates required to implement a given Boolean function and also Fig. 1 and Fig. 2 discloses a non-cyclic and a cyclic circuit respectively that produces an equivalent input-output relationship.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437
                                               
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437